--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.3

 
 

Suite 314 - 800 West Pender Street    Telephone:  (604) 669-4677  Vancouver,
British Columbia    Facsimile:  (604) 669-9626  Canada V6C 2VC    Toll Free: 
(888) 895-5522 

 
ST. ELIAS MINES LTD.
Trading Symbol: TSX-SLI
Web Site: www.steliasmines.com

 
April 16, 2010


AMAROK RESOURCES INC.
30021 Tomas Street, Suite 335
Rancho Santa Margarita, CA 92688


Attention: Ron Ruskowsky


Dear Sirs:


Re:           Proposed Agreement between St. Elias Mines Ltd. and
Amarok Resources Inc. on the Cueva Blanca Gold Property, Peru


This letter (the “Letter Agreement”) sets forth the general terms pursuant to
which it is proposed that Amarok Resources Inc. (“Amarok”) acquire from St.
Elias Mines Ltd. (the “Vendor”) an option to earn a 60% interest, subject to a
1.5% net smelter return royalty (“NSR”), in the Cueva Blanca Gold Property (as
more particularly described below and referred to herein as the “Property”) in
northern Peru.  The parties hereto intend to enter into a formal agreement (the
“Formal Agreement”), incorporating the terms herein and such further terms as
the parties may agree upon.


PART I – THE CLAIMS


1.1           The Property is comprised of certain mineral concessions covering
approximately 1,200 hectares located in the Department of Lambayeque, northern
Peru, and is more particularly described in Schedule “A” hereto.


PART II – REPRESENTATIONS AND WARRANTIES OF VENDOR


2.1           The Vendor) represents and warrants to Amarok that the Property is
validly located, duly recorded, in good standing and legally and beneficially
owned 100% by the Vendor, free and clear of any charges, liens, or encumbrances,
environmental hazards or liabilities, and that there are no underlying
agreements in effect with respect to the Property.


2.2           The Vendor represents and warrants to Amarok that there are no
claims against title to the Property, nor to the knowledge of the Vendor is
there any basis therefor.  The Vendor also represents and warrants to Amarok
that the Vendor has the full right and authority to enter into this letter
agreement and to carry out the transactions contemplated herein.


 
1

--------------------------------------------------------------------------------

 
 
PART III – OPTION


3.1           The Vendor grants to Amarok the sole and exclusive right and
option (the “Option”) to earn an undivided 60% interest in and to the Property,
subject to a 1.5% NSR, in consideration of Amarok paying to the Vendor the
aggregate sum of $200,000 in cash, issuing to the Vendor an aggregate of 100,000
common shares in the capital of Amarok and Amarok incurring $1,500,000 in
exploration expenditures, to be paid and issued to the Vendor and to be incurred
by Amarok as follows:
 
(a)
the sum of $200,000 to be paid to the Vendor on or before the dates indicated
below:

 
 
(i)
$10,000 upon satisfactory due diligence, to be completed on or before April 30,
2010;

 
(ii)           $40,000 upon signing of the Formal Agreement;
 
 
(iii)
$50,000 on or before the 12 month anniversary of the signing of the Formal
Agreement, and

 
 
(iv)
$100,000 on or before the 24 month anniversary of the signing of the Formal
Agreement;

 
(b)
the issuance of 100,000 common shares in the capital of Amarok to the Vendor
within ten (10) business days of regulatory approval of the Formal Agreement.
Per United States Security Regulations, shares will be issued with a Rule 144
restrictive legend.

 
(c)
cumulative exploration expenditures of not less than $1,500,000, to be incurred
on or before the dates indicated below:

 
 
(i)
$300,000 on or before the first year anniversary of the Formal Agreement;

 
 
 
(ii)
$500,000 on or before the second year anniversary of the Formal Agreement; and

 
 
(iii)
$700,000 on or before the third year anniversary of the Formal Agreement;



 
2

--------------------------------------------------------------------------------

 
 
3.2           Exploration expenditures incurred by any date in excess of the
amount of exploration expenditures required to be incurred by such date pursuant
to paragraph 3.1(c) shall be carried forward to the succeeding period or periods
and qualify as exploration expenditures.  Any exploration expenditures incurred
in excess of the minimum required pursuant to paragraph 3.1(c) shall be carried
forward to the succeeding period or periods and qualify as exploration
expenditures thereunder.  If exploration expenditures are less than the amount
of exploration expenditures required to be incurred by any date, Amarok may pay
the deficiency to the Vendor in cash by the required date in order to maintain
the Option.  Such payments in cash in lieu shall be deemed to be exploration
expenditures for the purposes of paragraph 3.1(c).


3.3           Amarok shall have exercised the Option and shall have earned a 60%
interest in and to the Property, by making all of the cash payments, share
issuances and incurring all of the exploration expenditures pursuant to
paragraph 3.1.


3.4           During the period commencing on the execution of this letter
agreement until the date on which Amarok has earned a 60% interest in and to the
Property as provided in section 3.1 hereof:


(a)
Amarok shall be responsible for keeping the claims comprising the Property in
good standing and for paying, at its sole expense, any fees and taxes payable to
any governmental or regulatory authority in connection therewith and shall be
deemed as exploration expenditures for the purposes of paragraphs 3.1(c) hereof;
and



(b)
Amarok, its directors, officers, employees and agents shall have full access to
all records of the Vendor in respect of the Property, including, without
limitation, any geophysical, geochemical and geographic data, maps and
exploration results.



PART IV – NET SMELTER RETURN ROYALTY


4.1           Amarok shall have the right to purchase one-half of the NSR from
the Vendor for the sum of $1,500,000 thereby reducing the NSR payable to the
Vendor from 1.5% to 0.75%.


PART V – OPERATOR AND ACCESS


5.1           During the currency of the Option, Amarok, may at its sole option,
elect to engage the Vendor, or a subsidiary thereof, as an independent
contractor, to carry out any work on and in connection with the Property.  If
Amarok elects to engage the Vendor or subsidiary thereof as outlined above, the
parties will in good faith, negotiate and execute a Technical Services
Agreement.


5.2           Amarok, its directors, officers, employees and agents shall at all
times have the right to enter upon the property for the purpose of inspecting
and observing any and all operations that are being conducted thereon and to
ensure that all operations are being conducted in accordance with the work
program as approved by Amarok management.  Amarok shall have the right to
inspect at all times, the drilling data, samples, cores, logs and other data
obtained in respect of the Property and shall receive copies of all logs, assay
reports, maps or other documents connected with the exploration programs
conducted on the Property.
 
 
3

--------------------------------------------------------------------------------

 


 
PART VII – GENERAL


7.1           Unless otherwise expressly indicated to the contrary, all
references to dollar amounts contained in this letter agreement are references
to Canadian dollars.


7.2           If a party wishes to issue or make any public announcement or
statement which contains material and non-public information about this letter
agreement or any operations conducted pursuant to this letter agreement, it
shall not do so unless prior thereto it furnishes the other party with a copy of
such announcement or statement and obtains the approval of the other party which
approval shall not be unreasonably withheld; provided, however, that a party
shall not be prohibited from issuing or making any such public announcement or
statement in connection with any reports to its stockholders or others in order
to comply with any law or regulation of any government or governmental agency
having or purporting to have jurisdiction with respect thereto, including, but
not limited to, any securities commission or stock exchange.


7.3           The Vendor agrees that until April 30, 2010, neither they or any
of their agents or representatives will enter into any correspondence,
discussions, negotiations, or exchange any information pertaining to the
Property with any third party with a view to a possible disposition of any
interest of the Vendor in the Property or any part thereof to a third party
other than Amarok.


7.4           Upon signing of this Letter Agreement by both parties, the Vendor
will prepare the Formal Agreement and present same to Amarok for its review and
approval and the parties agree to use their best efforts to settle the terms of
and finalize the Formal Agreement in a timely manner.


7.5           No party shall be liable to any other party hereto and no party
shall be deemed in default hereunder for any failure to perform or delay in
performing any of its covenants and agreements caused by or arising out of any
act beyond the reasonable control of such party, excluding lack of funds but
including, without limitation, all situations arising by reason of “industry
standard” force majeure.


It would be appreciated if you could review this proposal.  If the terms as
presented are acceptable to you, please sign the attached duplicate of this
letter agreement and return the same to my attention at your earliest
convenience.  This letter agreement will then form a binding agreement in
principle and the basis for a detailed Formal Agreement between the Vendor and
Amarok.  Upon signing of this letter agreement, the Vendor and Amarok shall
proceed with the drafting and negotiation in good faith of the terms of the
Formal Agreement.


Sincerely,


ST. ELIAS MINES
LTD.                                                                           AGREED
TO and ACCEPTED
       this 16 day of April, 2010


/s/ Lori
McClenahan                                                                                 
AMAROK RESOURCES INC.
Lori McClenahan
President
       Per: /S/ Ron Ruskowsky
     Authorized Signatory
 
 
4

--------------------------------------------------------------------------------

 



SCHEDULE “A”


                                     TO THAT LETTER AGREEMENT MADE DATED
                                     APRIL 14, 2010 BETWEEN ST. ELIAS MINES LTD
AND AMAROK RESOURCES INC.






The “PROPERTY”


LOCATION: Lambayeque Department, Northern Peru


PROPERTY DESCRIPTION: The mining rights attached to the following mining
concessions:


Concession Name
Code Number
Hectares
Cueva Blanca 6
01-01202-96
300
Cueva Blanca 9
01-01773-95
600
Cueva Blanca 10
01-01771-95
300
Total:
 
1,200



 
5

--------------------------------------------------------------------------------

 

April 30, 2010


St. Elias Mines
Suite 314 – 800 West Pender Street
Vancouver, British Columbia, Canada  V6C 2V6


Attention: Lori McClenahan


RE: Proposed Agreement between St. Elias Mines Ltd. And Amarok Resources Inc. on
the Cueva Blanca Gold Property, Peru dated April 16, 2010


Dear Lori.


Pursuant to our telephone discussion regarding the payment of the $10,000.00 per
the above noted agreement clause 3.1(a)(i).   We understand that due to
unforeseen business events, St. Elias has been delayed in providing to us the
necessary documentation to conclude our due diligence in the time line noted in
the agreement.


This letter is our understanding that the agreement will remain in effect until
receipt and review of the documentation listed below, upon which Amarok will
wire to your account the payment as per clause 3.1(a)(i).


The information to be provided by St. Elias is as follows:


1.  
Schedule of property payment obligations and due dates for the Cueva Blanca

2.  
Documentation showing the claims are currently in good standing;

3.  
Copies of title documentation showing ownership of claim block by St. Elias
Mines per section 2.1 and 2.2 of above noted agreement;

4.  
Property map showing mineral concession outline;

5.  
St. Elias wire transfer instructions.



By signing in the space provided below, you are in acceptance with the above.




Regards


/s/ Ron Ruskowsky


Ron Ruskowsky
President & CEO


The above terms and conditions are agreed and accepted, per the above date


/s/ Lori McClenahan                                       
Lori McClenahan, President



6

--------------------------------------------------------------------------------